                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELA WARE

In re

ENERGY FUTURE HOLDINGS CORP, et                         Chapter 11
al.,                                                    Bankruptcy Case No. 14-10979
                                                        (CSS)
                 Debtors.                               Jointly Administered


SHIRLEY FENICLE, INDIVIDUALLY,
                                                        Appeals from the Bankruptcy Court
AND AS SUCCESOR-IN-INTEREST TO
THE ESTATE OF GEORGE FENICLE, et
                                                        Civil Action No. 18-877-RGA
al.,                                                    BAP No. 18-33
                 Appellants,
                                                        Civil Action No. 18-878-RGA
                                                        BAP No. 18-34
         v.
                                                        CONSOLIDATED APPEALS
 THE EFH PLAN ADMINISTRATOR
 BOARD, et al.,

                Appellees.


 SHIRLEY FENICLE, INDIVIDUALLY,
 AND AS SUCCESOR-IN-INTEREST TO
 THE ESTATE OF GEORGE FENICLE, et
 al.,

                 Appellants,

         v.

 THE EFH PLAN ADMINISTRATOR
 BOARD, et al.,

                 Appellees.


                                  MEMORANDUM ORDER

        Pending before the Court is an Appeal from an Order of the United States Bankruptcy

Court for the District of Delaware ("the Bankruptcy Court") dismissing Appellants' Motion for

                                               1
Establishment of a Reserve Fund ("Reserve Motion") as moot. (No. 18-878, D.I. 1; Bankr. No.

14-10979, D.I. 13179). The issue has been fully briefed by the parties (No. 18-877, D.I. 31, 38,

39), and the Court heard oral argument on November 20, 2018. Appellant asserts the Bankruptcy

Court erred in dismissing the Reserve Motion as moot after denying its substantial contribution

application. (D.I. 31 at 42). Appellee asserts (1) Appellants waived their right to appeal the

mootness issue, (2) that the Bankruptcy Court did not err in determining the motion was moot,

and (3) if dismissal was error, the motion should not be granted. (D.I. 38 at 38, 42, 44).

       First, Appellants have not waived their right to appeal the Bankruptcy Court's order

denying the Reserve Motion as moot. Appellants clearly objected to this determination when

they requested to certify an appeal to the Third Circuit. (A00l 805:6-7). A later failure to object

to the form of the order does not waive the substantive argument that the motion is not moot.

       Second, whether to grant a reserve motion is a decision squarely within the discretion of

the Bankruptcy Court. As both parties recognize, nothing in the Bankruptcy Code or case law

requires a bankruptcy court to set a reserve for a disallowed claim, though courts may choose to

require a party to do so. (Hr'g Tr. at 13:21-22, 14:6-9; D.I. 44 at 35).

       Third, if the Bankruptcy Court thought a reserve motion should be granted because a
                                                      -
reversal on the confirmation plan or substantial contribution appeals was likely, it would not

have dismissed the Reserve Motion as moot. Moreover, the Bankruptcy Court stated that it

believed it was unlikely that Appellant's confirmation appeal would be successful. (A00 1803-

05). In conjunction with the Bankruptcy Court's determination that Appellants had not yet made

a substantial contribution to the estate to warrant fees (Bankr. No. 14-10979, D.I. 12926), the

Bankruptcy Court's dismissal is tantamount to a denial of the Reserve Motion.



                                                  2
       Fourth, the Court therefore finds that the Bankruptcy Court's dismissal of the Reserve

Motion (which I consider to be the equivalent of a denial on the merits) was within its discretion,

and that the Bankruptcy Court did not abuse its discretion in doing so.

       At oral argument, Appellants pressed for an expedited decision on the Reserve Motion

appeal. Appellants argued that the confirmed plan would soon be implemented and that the $675

million fund would be exhausted once the plan was implemented. Throughout the oral

argument, Appellants emphasized that there are no stays preventing the funds from being

disbursed. (Hr'g Trans. at 10:19-23, 12:19-21). In response, Appellees argued the proper

remedy was for Appellants to seek a stay while pursuing their appeals on the substantial

contribution issues. (Id. at 35:25-36:3, 36:18-24). Appellants have not done so. (Id. at 53:4-5).

My understanding is that Appellants may still request a stay of the implementation of the

confirmation plan. The Court expresses no opinion on whether a motion to stay, if requested,

should be granted.

       For the foregoing reasons, IT IS HEREBY ORDERED that the Bankruptcy Court's Order

(Bankr. No. 14-10979, D.I. 13179) is AFFIRMED.




                                                     Entered this~ day of November, 2018.




                                                     ~q-~
                                                     United States District Judge




                                                 3
